DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The examiner acknowledges receipt of arguments/amendments filed 12/22/20.  The arguments set forth are addressed herein below.  Claims 1-21 and 23-31 remain pending, Claim 22 is canceled, and Claims 1-2, 5, 8-9, 14, 18-21, 23, 26-27, and 31 are currently amended.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-21 and 23-31 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claim(s) recite(s) with respect to at least:
Independent Claim 1:
An information processing system, comprising: a processing system that includes one or more processors, the processing system configured to: store in a storage a plurality of possession contents owned by a user; store in a storage a first parameter value associated with each of the possession contents; store in a storage a second parameter value, the second parameter value increasable by any of the plurality of possession contents and is usable by any of the plurality of possession contents; select at least one possession content among the plurality of possession contents as a usage 
Independent Claim 18:
An information processing apparatus, comprising: a processing system that includes one or more processors, the processing system is configured to: store in a storage a plurality of possession contents owned by a user; store in a storage a first parameter value associated with each of the possession contents; store in a storage a second parameter value, the second parameter value increasable by any of the plurality of possession contents and is usable by any of the plurality of possession contents; select at least one possession content among the plurality of possession contents as a usage content to be used for predetermined information processing; change the stored first parameter value associated with the possession content that is selected as the usage content based on a result of the predetermined information processing; change the stored second parameter value according to each stored first parameter value; and change a characteristic of any of the plurality of possession contents with utilizing the stored second parameter value, the characteristic being related to gaming or displaying 
Independent Claim 19:
An information processing server, comprising: a processing system that includes one or more processors, the processing system is configured to: store in a storage a plurality of possession contents owned by a user; store in a storage a first parameter value associated with each of the possession contents; store in a storage a second parameter value, the second parameter value increasable by any of the plurality of possession contents and is usable by any of the plurality of possession contents; select at least one possession content among the plurality of possession contents as a usage content to be used for predetermined information processing; change the stored first parameter value associated with the possession content that is selected as the usage content based on a result of the predetermined information processing; change the stored second parameter value according to each stored first parameter value; and change a characteristic of any of the plurality of possession contents with utilizing the stored second parameter value, the characteristic being related to gaming or displaying of the possession contents, wherein when a possession content having a changed characteristic is selected as the usage content, the predetermined information processing uses the changed characteristic of the possession content.
Independent Claim 20:
A non-transitory computer readable storage medium storing an information processing program that is executable by one or more processors of a computer, 
Independent Claim 21:
An information processing method performed by one or more processors of a computer, wherein the method causes the one or more processers to execute: (a) storing in a storage a plurality of possession contents owned by a user; (b) storing in the storage a first parameter value associated with each of the possession contents; (c) storing in the storage a second parameter value, the second parameter value increasable by any of the plurality of possession contents and is usable by any of the plurality of possession contents; (d) selecting at least one possession content among 
Independent Claim 26:
An information processing system, comprising: a processing system that includes one or more processors, the processing system configured to: store in a storage a plurality of possession contents owned by a user; store in a storage a first parameter value associated with each of the possession contents; store in a storage a second parameter value, the second parameter value being usable for each of the plurality of possession contents to change a characteristic of a possession content select at least one possession content among the plurality of possession contents as a usage content to be used for predetermined information processing; change the stored first parameter value associated with the possession content that is selected as the usage content based on a result of the predetermined information processing; change the stored second parameter value according to each stored first parameter value; determine whether a change of a characteristic of a possession content is allowed based on a 
In summary, in regards to claims 1-21 and 23-25, with emphasis on at least Independent Claims 1 and 18-21, the claimed invention focuses an information processing system or apparatus/computer or server, comprising: a processing system that includes one or more processors, the processing system configured perform a method to and/or a non-transitory computer readable storage medium storing an information processing program that is executable by one or more processors of a computer, wherein the program causes the one or more processors to perform: store/storing in a storage a plurality of possession contents owned by a user; store/storing in a storage a first parameter value associated with each of the possession contents; store/storing in a storage a second parameter value, the second parameter value increasable by any of the plurality of possession contents and is usable by any of the plurality of possession contents; select/selecting at least one possession content among the plurality of possession contents as a usage content to be used for predetermined information processing; change/changing the stored first parameter value associated with the possession content that is selected as the usage content based on a result of the predetermined information processing; change/changing the stored second parameter value according to each stored first parameter value; and change/changing a characteristic of any of the plurality of possession contents with utilizing the stored second parameter value, the characteristic being related to gaming 
The claimed limitations of at least store/storing in a storage a plurality of possession contents owned by a user; store/storing in a storage a first parameter value associated with each of the possession contents; store/storing in a storage a second parameter value, the second parameter value increasable by any of the plurality of possession contents and is usable by any of the plurality of possession contents; select/selecting at least one possession content among the plurality of possession contents as a usage content to be used for predetermined information processing; change/changing the stored first parameter value associated with the possession content that is selected as the usage content based on a result of the predetermined information processing; change/changing the stored second parameter value according to each stored first parameter value; and change/changing a characteristic of any of the plurality of possession contents with utilizing the stored second parameter value, the characteristic being related to gaming or displaying of the possession contents, wherein when a possession content having a changed characteristic is selected as the usage content, the predetermined information processing uses the changed characteristic of the possession content relates to concepts performed in the human mind (including an observation, evaluation, judgement, opinion) under the grouping of Mental Processes 
This judicial exception is not integrated into a practical application because the claimed invention merely applies the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea (MPEP 2106.05 (f)) and/or generally links the use of the judicial exception to a particular technology or field of use (MPEP 2106.05 (h)).  The claimed computer components (system, processor, storage, apparatus, server, computer, computer readable storage medium) are recited at a level of generality and are merely invoked as tool to perform the abstract idea.  Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because no element or combination of elements is sufficient to ensure any claim of the present application as a whole amounts to significantly more than one or more judicial exceptions, as described above. For example, the recitations of utilization of a “system”, “processor”, “storage”, “apparatus”, “[I]f a patent’s recitation of a computer amounts to a mere instruction to ‘implement]’ an abstract idea ‘on ... a computer, ’... that addition cannot impart patent eligibility.” Alice, 134 S. Ct. at 2358 (quoting Mayo, 132 S. Ct. at 1301). As such, the significantly more required to overcome the 35 U.S.C. 101 hurdle and transform the claimed subject matter into a patent-eligible abstract idea is lacking. Accordingly, the claims are not patent-eligible.
Furthermore, the applicant discloses that “The server (information processing server) 12 is a general-purpose server, and comprises circuit components such as a CPU, a memory (HDD, ROM, RAM, etc.), a communication module, etc” (¶ 60); and  “The game apparatus 16 is an example of an information processing apparatus, and may be not only a game dedicated apparatus but various kinds of electronic devices a smartphone, a portable telephone (feature phone), a tablet PC, a notebook PC, etc., for example.  However, there is no necessity of being limited to a portable electronic device, and a stationary electronic device such as a game apparatus, an arcade game apparatus, a desktop PC, etc. can be used” (¶ 61).  Such disclosure suggests that any hardware required by the claims are no more than generic components operating in their ordinary capacity.   In addition to the above, Nakatani (US 5,720,663) teaches that game computations can be handled in a software manner by general-purpose processors (Col. 14:10-14), Sawaguchi (US 5,961,386) teaches that a conventional computer system/apparatus comprises a processor, storage, and/or non-transitory computer readable medium (Col. 1:12-29, Col. 2:50-67, Col. 3:18-23).  Narita (US 2009/0156302) teaches a system comprising game machines and servers for providing battle games are well known (¶ 3).  Tabata (US 2014/0200083) teaches that conventional video game systems include possession contents and usage thereof in a battle game (¶ 5).
Nor do the dependent claims 2-17 and 23-25 add “significantly more” since they merely add to the claimed concepts relating to concepts performed in the human mind (including an observation, evaluation, judgement, opinion) under the grouping of Mental Processes and/or managing personal behavior or relationships or interactions between people including following rules or instructions (particularly, game rules or instructions for managing the usage of possession contents) under the grouping of Certain Methods of Organizing Human Activity.  The dependent claims failing to place the claimed 
In summary, in regards to claims 26-31, with emphasis on at least Independent Claim 26, the claimed invention focuses an information processing system, comprising: a processing system that includes one or more processors, the processing system configured to: store in a storage a plurality of possession contents owned by a user; store in a storage a first parameter value associated with each of the possession contents; store in a storage a second parameter value, the second parameter value being usable for each of the plurality of possession contents to change a characteristic of a possession content select at least one possession content among the plurality of possession contents as a usage content to be used for predetermined information processing; change the stored first parameter value associated with the possession content that is selected as the usage content based on a result of the predetermined information processing; change the stored second parameter value according to each stored first parameter value; determine whether a change of a characteristic of a possession content is allowed based on a value of the second parameter value; and change a characteristic of at least one possession content of the plurality of possession contents other than the possession content that is selected as the usage content, respectively, with utilizing the stored second parameter value.  Such claimed features, when analyzed as a whole, are held to be non-statutory because they are considered to be drawn to Mental Processes and/or Certain Methods of Organizing Human Activity.  
The claimed limitations of at least to store in a storage a plurality of possession contents owned by a user; store in a storage a first parameter value associated with 

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because no element or combination of elements is sufficient to ensure any claim of the present application as a whole amounts to significantly more than one or more judicial exceptions, as described above. For example, the recitations of utilization of a “system”, “processor”, and/or “storage”, used to apply the abstract idea merely implements the abstract idea at a low level of generality and fail to impose meaningful limitations to impart patent-eligibility (the use of a computing device is merely illustrating the environment in which the abstract idea is practiced).  These elements and the mere processing of data using these elements do not set forth significantly more than the abstract idea itself applied on general purpose computing devices. Taking the physical elements individually and in combination, the computer-based components perform purely generic computer-based functions that are silent in regards to clearly indicating how a computer aids the system, or the extent to which a computer performs/implements the functions of the system. The recited generic “[I]f a patent’s recitation of a computer amounts to a mere instruction to ‘implement]’ an abstract idea ‘on ... a computer, ’... that addition cannot impart patent eligibility.” Alice, 134 S. Ct. at 2358 (quoting Mayo, 132 S. Ct. at 1301). As such, the significantly more required to overcome the 35 U.S.C. 101 hurdle and transform the claimed subject matter into a patent-eligible abstract idea is lacking. Accordingly, the claims are not patent-eligible.
Furthermore, the applicant discloses that “The server (information processing server) 12 is a general-purpose server, and comprises circuit components such as a CPU, a memory (HDD, ROM, RAM, etc.), a communication module, etc” (¶ 60); and  “The game apparatus 16 is an example of an information processing apparatus, and may be not only a game dedicated apparatus but various kinds of electronic devices having a game function.  The electronic devices may be a smartphone, a portable telephone (feature phone), a tablet PC, a notebook PC, etc., for example.  However, there is no necessity of being limited to a portable electronic device, and a stationary electronic device such as a game apparatus, an arcade game apparatus, a desktop PC, etc. can be used” (¶ 61).  Such disclosure suggests that any hardware required by the claims are no more than generic components operating in their ordinary capacity.   In addition to the above, Nakatani (US 5,720,663) teaches that game computations can be handled in a software manner by general-purpose processors (Col. 14:10-14), Sawaguchi (US 5,961,386) teaches that a conventional computer system/apparatus comprises a processor, storage, and/or non-transitory computer readable medium (Col. 1:12-29, Col. 2:50-67, Col. 3:18-23).  Narita (US 
Nor do the dependent claims 27-31 add “significantly more” since they merely add to the claimed concepts relating to concepts performed in the human mind (including an observation, evaluation, judgement, opinion) under the grouping of Mental Processes and/or managing personal behavior or relationships or interactions between people including following rules or instructions (particularly, game rules or instructions for managing bets) under the grouping of Certain Methods of Organizing Human Activity.  The dependent claims failing to place the claimed invention into a practical applicant or additional generic components of the dependent claims failing to amount to “significantly more” for the same reasons noted above.  
Consideration of each and every element of each and every claim, both individually and as an ordered combination, leads to the conclusion that the claim are not patent-eligible under 35 USC §101.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-6, 9, 12-15, 17-21, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamamoto (US 2006/0183521) in view of Call of Duty: Ghosts Video Game (combination of Ghosts: Training: Squad Points and Prestige (https://www.youtube.com/watch?v=aSFHU4Zug_o ), Call of Duty Ghosts (https://web.archive.org/web/20150316084339/http://www.codghosts.net/create-a-soldier-prestige-squad-points/ ), Call of Duty: Ghosts (IGN) (https://web.archive.org/web/20150327011150/https://www.ign.com/games/call-of-duty-ghosts )).
Claims 1, 18, 19, and 21:  Hamamoto discloses an information processing system or apparatus/computer (Figs. 1-2) or server (Fig. 75, ¶ 522-524 teaches server embodiment including storage of game program of the invention and game data to 
 	Hamamoto teaches the above, but lacks explicitly suggesting store/storing a second parameter value, the second parameter value increasable by any of the plurality of possession contents and is usable by any of the plurality of possession contents; change/changing the stored second parameter value according to each stored first parameter value; and change/changing a characteristic of any of the plurality of possession contents with utilizing the stored second parameter value.  Hamamoto at least teaches the use of virtual money to change characteristics of the characters (¶ 133, 172, 204, 212, 428) and that various modifications can be applied without departing from the overall scope of the invention (¶ 546).  Furthermore, an analogous art of Call of Duty: Ghosts Video Game teaches a similar information processing system (game console) and/or game program executed thereon (Call of Duty: Ghosts (IGN): page 1 - discloses the game being executed for gaming systems such as PC, PS4, Xbox One, PS3), where the game console store/storing a second parameter value (Squad Points)( Ghosts: Training: Squad Points and Prestige – time 0:20-0:42), the second parameter value increasable by any of the plurality of possession contents (soldiers/characters of the player’s or gamer’s squared) (Ghosts: Training: Squad Points and Prestige – time 0:42-1:05, every time any of the player’s soldier/characters increase a their corresponding character level (first parameter) results in an increase of the 
Claim 2:  Hamamoto in view of Call of Duty: Ghosts Video Game discloses wherein the processing system is configured to receive a user selection for changing the characteristic of at least one possession content, and change the characteristic of the selected at least one possession content (Hamamoto - Fig. 45-49b, ¶ 114-115, 119, 133, 137-138, 196-205; Call of Duty: Ghosts Video Game (Ghosts: Training: Squad Points and Prestige – time 0:20-0:40, illustrates a user changing a characteristic of at least one possessed soldier/character by selecting/purchasing armor to be applied or equip with the soldier/character)).
Claim 3:  Hamamoto teaches wherein the processing system is configured to increase or decrease the first parameter value, and an upper limit or a lower limit is set to the first parameter value (Figs. 3a-b (the lower limit of the character level is set to “1”), 50, ¶ 112-115, 127,  172, 212, each character is provided with preset character levels “LV” 
Claim 4:  Hamamoto discloses wherein the processing system is configured to store the first parameter value associated in common with a group that at least a subset of the plurality of possession contents belong to (Figs. 3a-b, 43a-44b, 50, ¶ 112-115, 125-130, 172, 212).  For example, Hamaoto teaches storing and tracking the character level value of each character belonging to a group or battle group.
Claim 5:  Hamamoto discloses wherein groups are classified with the same type of possession contents  (Figs. 43a-44b, 50, ¶ 112-115, 123, 125-130, 172, 212).  For example, Hamaoto teaches the possession contents are of the type that are capable of attacking an enemy character and the groups include a battle group and a standby group (see above, ¶ 113).
Claim 6:  Hamamoto teaches wherein the group includes at least the subset of the plurality of possession contents having different ranks (character levels) (Figs. 3a-b, 43a-44b, 50, ¶ 112-115, 125-130, 172, 212).  For example, Hamamoto teaches that the plurality of possession characters includes characters that form a battle group (currently in use in the game) and a standby group (characters not currently in use in the game)(Figs. 43a-44b, 50, ¶ 112-115, 125-130, 172, 212).  Additionally, Hamamoto teaches that as each individual character engages in the game or is used in the game the character gains individual experience points that change their corresponding character levels (Figs. 3a-b, 50, ¶ 112-115, 127,  172, 212); therefore, depending on use of the individual characters some characters would clearly have different character levels/ranks.
Claim 9:  Hamamoto in view of Call of Duty: Ghosts Video Game teaches wherein the predetermined information processing is performing of game play with using the usage content, and the processing system is configured to change the characteristic so as to be advantageous in the game play (Hamamoto - Fig. 45-49b, ¶ 114-115, 119, 133, 137, 196-205 the user can equip owned characters with a weapon, a protective gear, an item, and the like which results in a change of characteristics that is advantageous in the game play; Call of Duty: Ghosts Video Game (Ghosts: Training: Squad Points and Prestige – time 0:20-0:40, illustrates a user changing a characteristic of at least one possessed soldier/character by selecting/purchasing armor to be applied or equip with the soldier/character to be advantageous in the game play).
Claim 12:  Hamamoto teaches wherein the battle is to make at least one usage content fight against an opponent, and the processing system is configured to change the first parameter value when the usage content is in a state enable to fight at a predetermined time (see above, game session of Fig. 50)(¶ 125-126 (teach that the at least one usage content is in a battle group that represents usage content enable to fight during the game session), Fig. 50 and ¶ 212 (teaches that during the game session is when changing of experience points occur which directly changes the first parameter value (character level changes as result during the battle))).
Claim 13:  Hamamoto discloses wherein the processing system is configured to select a plurality of possession contents as the usage contents (¶ 125-130, 209, 216-217, 440-442, Figs. 51, 73 and descriptions thereof, there is a selection process for creating/selecting a group of player characters/usage contents for battle within the game and a selection process related to turn based attacks of selected player 
Claim 14:  Hamamoto discloses wherein the same type contents are included in the plurality of possession contents (Figs. 43a-44b, 50, ¶ 112-115, 125-130, 172, 212).  For example, Hamaoto teaches the possession contents are of the type that are capable of attacking an enemy character e.g. at least having an attack ability (see above, ¶ 113), and the processing system is configured to select the same type of possession content as the usage contents (¶ 125-130, 209, 216-217, 440-442, Figs. 51, 73 and descriptions thereof, there is a selection process for creating/selecting a group of player characters/usage contents for battle within the game and a selection process related to turn based attacks of selected player characters within the game).
Claim 15:  Hamamoto in view of Call of Duty: Ghosts Video Game teaches wherein the processing system is configured to change the second parameter value at every time the first parameter value exceeds a predetermined threshold value (every time the level of any character owned is increased)(Call of Duty: Ghosts Video Game - Ghosts: Training: Squad Points and Prestige – time 0:42-1:05, every time any of the player’s soldier/characters increase a their corresponding character level (first parameter) results in an increase of the second parameter value or Squad Points; Call of Duty Ghosts: page 1, “Each soldier in your squad has his or her own loadout, unlocks, and level.”, “As you level your soldiers, you earn “Squad Points”, “Squad Points can be used to purchase new weapons, equipment, perks, etc. in any particular order for your 
Claim 17:  Hamamoto teaches wherein the processing system is further configured to display the possession contents in a list together with the first parameter values (Fig. 43a-44b displays the possession characters and corresponding character levels). 
Claim 20:  Hamamoto discloses a non-transitory computer readable storage medium storing an information processing program (game program – abstract, ¶ 102) that is executable by one or more processors (21) of a computer (Figs. 1-2), wherein the program causes the one or more processors to perform: storing in a storage a plurality of possession contents (player of ally characters) owned by a user (¶ 112-113, 125-130, 209, 440-442, Figs. 43a-44b, 73 illustrates selection process of a plurality of contents owned by the user); storing in a storage a first parameter value (character level) associated with each of the possession contents (Figs. 3a-b, 50, ¶ 112-115, 127,  172, 212, each character is provided with preset character levels “LV” that changes based on results of the game, which in accordance with ¶ 114, 212 is cumulatively stored); selecting at least one possession content among the plurality of possession contents as a usage content to be used for predetermined information processing (¶ 125-130, 209, 216-217, 440-442, Figs. 50-51, 73 and descriptions thereof, there is a selection process for creating a group of player characters for battle within the game and a selection process related to turn based attacks of selected player characters within the game); changing the stored first parameter value associated with the possession content that is selected as the usage content based on a result of the predetermined information processing (Fig. 50 (st12), ¶ 211-212, if the battle is won based on the final selected 
 	Hamamoto teaches the above, but lacks explicitly suggesting store/storing a second parameter value, the second parameter value increasable by any of the plurality of possession contents and is usable by any of the plurality of possession contents; change/changing the stored second parameter value according to each stored first parameter value; and change/changing a characteristic of any of the plurality of possession contents with utilizing the stored second parameter value.  Hamamoto at least teaches the use of virtual money to change characteristics of the characters (¶ 133, 172, 204, 212, 428) and that various modifications can be applied without departing from the overall scope of the invention (¶ 546).  Furthermore, an analogous art of Call of Duty: Ghosts Video Game teaches a similar information processing system (game console) and/or game program executed thereon (Call of Duty: Ghosts (IGN): page 1 - discloses the game being executed for gaming systems such as PC, PS4, Xbox One, PS3), where the game console store/storing a second parameter value 
Claim 23:  Hamamoto in view of Call of Duty: Ghosts Video Game teaches wherein the processing system is configured to update the second parameter value when the characteristic of any of the plurality of possession contents is changed (Ghosts: Training: Squad Points and Prestige – time 0:20-1:16, if the second parameter value is sufficient or enough to cover the cost of changing a characteristic of a possession content then such change is allowed (e.g. user has 100 Squad Points and changes a characteristic of a possession content at a cost of 3 Squad Points)).
Claim 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamamoto (US 2006/0183521) in view of Call of Duty: Ghosts Video Game (combination of Ghosts: Training: Squad Points and Prestige (https://www.youtube.com/watch?v=aSFHU4Zug_o ), Call of Duty Ghosts (https://web.archive.org/web/20150316084339/http://www.codghosts.net/create-a-soldier-prestige-squad-points/ ), Call of Duty: Ghosts (IGN) (https://web.archive.org/web/20150327011150/https://www.ign.com/games/call-of-duty-ghosts )), and in further view of Hashimoto (US 2014/0121026).
Claims 6-7:  Hamamoto in view of Call of Duty: Ghosts Video Game teaches the above, but lacks explicitly suggesting wherein the group includes at least the subset of the plurality of possession contents having different ranks, wherein the rank is a rarity in acquiring a possession content out of a plurality of available possession contents by lottery.  Hamamoto at least teaches that various modifications can be applied without departing from the overall scope of the invention (see above).  Furthermore, an analogous art of Hashimoto teaches a similarly structured information processing system pertaining to possession contents and battle games amongst the possession contents (Figs. 14-15, ¶ 68).  Hashimoto teaches wherein a battle group includes at least a subset of a plurality of possession contents having different ranks, wherein the rank is a rarity in acquiring a possession content out of a plurality of possession contents by lottery (Figs. 4, 17, ¶ 61, 67-68, 71-73 (lottery), 90).  It would have been to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the information processing system of Hamamoto in view of Call of Duty: Ghosts Video Game with the different ranks rarity lottery means of Hashimoto to .
Claim(s) 26 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamamoto (US 2006/0183521) in view of Call of Duty: Ghosts Video Game (combination of Ghosts: Training: Squad Points and Prestige (https://www.youtube.com/watch?v=aSFHU4Zug_o ), Call of Duty Ghosts (https://web.archive.org/web/20150316084339/http://www.codghosts.net/create-a-soldier-prestige-squad-points/ ), Call of Duty: Ghosts (IGN) (https://web.archive.org/web/20150327011150/https://www.ign.com/games/call-of-duty-ghosts ), Call of Duty: Ghosts Squads – Building Your Squad (Next-Gen 1080p) (https://www.youtube.com/watch?v=_CtmPaZ_nqk )).
Claim 26:  Hamamoto discloses an information processing system or apparatus/computer (Figs. 1-2) or server (Fig. 75, ¶ 522-524 teaches server embodiment including storage of game program of the invention and game data to where the client device act as terminals (browser like) and the game program is executed on the server (inherent to processor executing the game))), comprising: a processing system that includes one or more processors ((21) of Fig. 2), the processing system configured perform a method to: store in a storage a plurality of possession contents (player of ally characters) owned by a user (¶ 112-113, 125-130. Figs. 43a-44b, 73 illustrates selection process of a plurality of contents owned by the user); store in a storage a first parameter value (character level) associated with each of the 
	Hamamoto teaches the above, but lacks explicitly suggesting store in a storage a second parameter value, the second parameter value being usable for each of the plurality of possession contents to change a characteristic of a possession content; change the stored second parameter value according to each stored first parameter value; determine whether a change of a characteristic of from a possession content is allowed based on a value of the second parameter value; and change a characteristic of at least one possession content of the plurality of possession contents other than the possession content that is selected as the usage content, respectively, with utilizing the stored second parameter value.  Hamamoto at least teaches the use of virtual money to change characteristics of the characters (¶ 133, 172, 204, 212, 428); that the plurality of , with utilizing the stored second parameter value (Ghosts: Training: Squad Points and Prestige – time 0:20-1:16; Call of Duty Ghosts: page 1, “Each soldier in your squad has his or her own loadout, unlocks, and level.”, “As you level your soldiers, you earn “Squad Points”, “Squad Points can be used to purchase new weapons, equipment, perks, etc. in any particular order for your soldiers. There are no level requirements - as long as you have enough points, you can unlock the desired item and use it.”; Call of Duty: Ghosts Squads – Building Your Squad (Next-Gen 1080p) – time 0:00-0:59 (a player can own a total of 10 soldiers/characters whose characteristics can be change utilizing squad points), time 4:05-4:40 (that out of the 10 
Claim 31:  Hamamoto in view of Call of Duty: Ghosts Video Game disclose wherein the processing system is configured to display the at least one possession content having the changed characteristic for selection, wherein when one or more of the at least one possession content having the changed characteristic is selected as the usage content, the processing system is configured to execute the predetermined information processing using the selected usages content (Hamamoto - Fig. 45-49b, ¶ 114-115, 119, 133, 137-138, 196-205, Call of Duty: Ghosts Video Game (Ghosts: Training: Squad Points and Prestige – time 0:20-1:16; Call of Duty Ghosts: page 1, “Each soldier in your squad has his or her own loadout, unlocks, and level.”, “As you level your soldiers, you earn “Squad Points”, “Squad Points can be used to purchase new weapons, equipment, perks, etc. in any particular order for your soldiers. There are no level requirements - as long as you have enough points, you can unlock the desired .
Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamamoto (US 2006/0183521) in view of Call of Duty: Ghosts Video Game (combination of Ghosts: Training: Squad Points and Prestige (https://www.youtube.com/watch?v=aSFHU4Zug_o ), Call of Duty Ghosts (https://web.archive.org/web/20150316084339/http://www.codghosts.net/create-a-soldier-prestige-squad-points/ ), Call of Duty: Ghosts (IGN) (https://web.archive.org/web/20150327011150/https://www.ign.com/games/call-of-duty-ghosts ), Call of Duty: Ghosts Squads – Building Your Squad (Next-Gen 1080p) (https://www.youtube.com/watch?v=_CtmPaZ_nqk )), and in further view of Suga (US 2014/0080595).
Claim 29:  Hamaoto in view of Call of Duty: Ghosts Video Game teaches the above, but lacks explicitly suggesting wherein the processing system further comprises enabling an acquisition of new possession contents when a preset condition occurs and adding a new possession content to the plurality of possession contents in response to receipt of a user request to acquire the new possession content, the new possession content being selected from a plurality of available possession contents, each available possession contents having a rank, the rank being a rarity in acquiring the possession content out of the plurality of available possession contents, a higher the rank, a lower of odds of acquiring the possession content, wherein the new possession content is randomly selected.  Hamamoto at least teaches that various modifications can be applied without departing from the overall scope of the invention (see above).  .
Response to Arguments
Prior Art
Applicant’s arguments with respect to claim(s) 1-21 and 23-31 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

101 Rejection
	Applicant argues that claims or claimed limitations are indicative of integration into a practical application:
Particularly, the applicant argues that:
“the claims are directed to improvement in the interaction and usability…….. Since the second parameter value is changed according to the first parameter value that is changed by using the usage content for the predetermined information processing, it improves the use of various contents without fixing the usage content. Application at ¶0006……..Therefore, it is possible to change the possession content the user desires to a further possession content. Application at ¶0008. See also ¶0097……. That is, it is possible to increase the rarity of an arbitrary (player desires) possession character"); ¶0100 ("Therefore, when a plurality of possession characters of the same type exist, even if the possession character is not a character the player desires, for example, by using these possession characters in the battle game as the usage characters, it is possible to acquire many character values for a short period of time, whereby many shared items can be acquired for a short period of time. Then, the rarity of the possession character the player desires can be increased for a short period of time by using the shared items. That is, even if it is a possession character the player does not desire, it becomes motivation to use the possession character in the battle game which improves the use of the possession characters."). See also ¶¶0210 and 211….Further, claim 1 recites "wherein when a possession content having a changed characteristic is selected as the usage content, the predetermined information processing uses the changed characteristic of the possession content". See also claims 18-21….Therefore, pro arguendo 
However, the examiner respectfully disagrees. The applicant stated “interaction and usability” as it relates to the claimed invention pertains to managing the usage of possession contents in a game based on parameter values.  Limitations indicative of integration into a practical application include improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a). The examiner contends that changing of the second parameter value to the first parameter value using the content for the predetermined information processing, increasing the rarity of an arbitrary, and/or motivating a person to use a possession content in a battle game are features that related to user interaction within the game are improvements to the game e.g. changes to the game as it relates to managing the usage of possession contents in a game based on parameter values.  Such features fail to suggest improvements to the functioning of a computer, or to any other technology or technical field.  The examine contends that the claimed judicial exception is not integrated into a practical application because the claimed invention merely applies the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea (MPEP 2106.05 (f)) and/or generally links the use of the judicial exception to a particular technology or field of use (MPEP 2106.05 (h)).   
	The applicant argues:
	“Moreover, the claims recite significantly more than any alleged abstract idea. Of note the Official Action asserts that the claim features do not "provide the 'inventive concept' necessary for patent-eligibility". OA at p. 9. Applicant respectfully disagrees. For example, claim 1 recites at least "the second 
	The examiner respectfully disagrees and reiterates that the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because no element or combination of elements is sufficient to ensure any claim of the present application as a whole amounts to significantly more than one or more judicial exceptions, as described above. For example, the recitations of utilization of a “system”, “processor”, “storage”, “apparatus”, “server”, “computer”, and/or “computer readable storage medium”, used to apply the abstract idea merely implements the abstract idea at a low level of generality and fail to impose meaningful limitations to impart patent-eligibility (the use of a computing device is merely illustrating the environment in which the abstract idea is practiced).  These elements and the mere processing of data using these elements do not set forth significantly more than the abstract idea itself applied on general purpose computing devices. Taking the physical elements individually and in combination, the computer-based components perform 
Furthermore, the applicant discloses that “The server (information processing server) 12 is a general-purpose server, and comprises circuit components such as a CPU, a memory (HDD, ROM, RAM, etc.), a communication module, etc” (¶ 60); and  “The game apparatus 16 is an example of an information processing apparatus, and may be not only a game dedicated apparatus but various kinds of electronic devices having a game function.  The electronic devices may be a smartphone, a portable telephone (feature phone), a tablet PC, a notebook PC, etc., for example.  However, there is no necessity of being limited to a portable electronic device, and a stationary electronic device such as a game apparatus, an arcade game apparatus, a desktop PC, etc. can be used” (¶ 61).  Such disclosure suggests that any hardware required by the claims are no more than generic components operating in their ordinary capacity.   In addition to the above, Nakatani (US 5,720,663) teaches that game computations can be 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Please see PTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAMAR HARPER whose telephone number is (571)272-6177.  The examiner can normally be reached on 7:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TRAMAR HARPER/Primary Examiner, Art Unit 3715